DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendments and Remarks filed on 06/13/2022
Claim 5 has been cancelled

Response to Arguments
Applicant's arguments and Amendments filed on 06/13/2022 have been fully considered.  In view of the Amendments filed on 06/13/2022, all objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-4, and 6-15 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 14-15 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an electronic device or a method or a program controlling an electronic device as recited in “a line-of-sight input unit configured to receive a line-of-sight input that is an input of a position corresponding to a line-of-sight of a user to the display; and 
a control unit configured to perform control to 
1) in case where the predetermined operation for the specified setting item is received and a line-of-sight input to a corresponding region for a display item corresponding to the specified setting item is received, display the display item corresponding to the specified setting item in a first display appearance, and 
2) in case where the predetermined operation for the specified setting item is received and a line-of-sight input to the corresponding region is not received, display the display item corresponding to the specified setting item in a second display appearance different from the first display appearance,
wherein the control unit is further configured to perform control to, in response to a line-of-sight input to the corresponding region for the display item displayed in the second display appearance satisfying a predetermined condition after the display item corresponding to the specified setting item being displayed in the second display appearance, display the display item in the first display appearance” as combined with other limitations in claims 1, 14-15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        June 17, 2022